DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR WITH INMPROVED VIBRATION RESILIANCE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Itsuki et al. (United States Patent Application Publication 2014/0120763).
With respect to Claim 1:
Itsuki discloses a connector (FIG. 4, 10), comprising: 
a terminal metal fitting (FIG. 4, 40) to which a core wire exposed portion (FIG. 4, 61) of a core wire of a terminal of a wire (FIG. 4, 60) is physically and electrically connected; 
a housing (FIG. 4; 20, 30) inside which the terminal metal fitting (FIG. 4, 40) and the terminal of the wire (FIG. 4, 61) are housed and from which the wire (FIG. 4, 60) is drawn outside the housing (FIG. 4, 20) from inside the housing (20); 
and a wire holding member (FIG. 4, 70) that holds, inside the housing (20), the terminal (61) of the wire (60), wherein the wire holding member (FIG. 4, 70) has a fixed portion (FIG. 4, 72) that is fixed to a fixing portion (FIG. 4, 27) inside the housing, and a holding portion (FIG. 4, 71) that holds the terminal (61) of the wire (60) so that the terminal (61) of the wire (60) does not move relatively to the housing (20) when the fixed portion (72) is fixed to the fixing portion (27) ([0046]-[0049]).
With respect to Claim 2: 
Itsuki discloses the connector, wherein the fixing portion (FIG. 4, 27) and the fixed portion (FIG. 4, 72) are formed such that the fixed portion (72) is fixed through press-fitting to the fixing portion (27) ([0046], lines 1-6).
With respect to Claim 3: 
Itsuki discloses the connector, wherein the fixing portion (FIG. 4, 27), the fixed portion (FIG. 4, 72), and the holding portion (FIG. 4, 71) are formed such that the terminal (61) of the wire (FIG. 4, 60) is held from both sides between the holding portion (FIG. 4, 71) and the housing (FIG. 4, 20) when the fixed portion (FIG. 4, 72) is fixed to the fixing portion (FIG. 4, 27).
With respect to Claim 4: 
Itsuki discloses the connector, wherein the fixing portion (FIG. 4, 27), the fixed portion (FIG. 4, 72), and the holding portion (FIG. 4, 71) are formed such that the terminal (FIG. 4, 61) of the wire (FIG. 4, 60) is held from both sides (FIG. 4) between the holding portion (FIG. 4, 71) and the housing (FIG. 4, 20) when the fixed portion (FIG. 4, 72) is fixed to the fixing portion (FIG. 4, 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itsuki et al. (United States Patent Application Publication 2014/0120763) in view of Nakai et al. (United States Patent 9,368,902).
With respect to Claims 5-8: 
Itsuki discloses the connector, wherein the wire holding member (FIG. 4, 70) is molded from a conductive material ([0046], lines 1-4) and has a connecting portion (FIG. 4, see notation) that is connected to a connected portion (FIG. 4, 64 bend) ([0045] [0048], lines 1-5) of the core wire exposed portion (FIG. 4; 61, 64) further on the terminal metal fitting side than the holding portion (FIG. 4, 71) of the terminal (FIG. 4; 61, 64) of the wire (FIG. 4, 60); 
[AltContent: textbox (2nd core wire terminal portion)][AltContent: arrow][AltContent: textbox (1st core wire terminal portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting portion)]
    PNG
    media_image1.png
    412
    700
    media_image1.png
    Greyscale

Itsuki does not expressly disclose wherein the wire holding member has an electrical tested portion that is tested using an electrical test instrument which is inserted into the housing from outside of the housing.
However, Nakai teaches the wire holding member has an electrical tested portion (FIG. 6) that is tested using an electrical test instrument (FIG. 6, 26) which is inserted into the housing (FIG. 6) from outside of the housing (Column 4, lines 38-44, Column 7, lines 57-62 and Column 8, lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itsuki with the teachings of Nakai and provide the wire holding member has an electrical tested portion that is tested using an electrical test instrument which is inserted into the housing from outside of the housing so as to provide a checking window formed of a viewing through-hole in a rear part of the housing in order to perform critical continuity check and voltage measurements of a joining cable to the terminal in a waterproof connector.
With respect to Claims 9-12: 
Itsuki in view of Nakai discloses the connector (Itsuki, FIG. 4, 10), wherein the core wire exposed portion (Itsuki, FIG. 4, 61) of the terminal of the wire (Itsuki, FIG. 4, 60) is divided into: 
a first core wire terminal portion (Itsuki, FIG. 4, see notation), which is physically and electrically connected to the terminal metal fitting (Itsuki, 40), and which is drawn out from the terminal metal fitting (Itsuki, 40) so as to have an orientation opposite to an insertion direction (Itsuki, FIG. 4, see notation) of the terminal metal fitting (Itsuki, 40) with respect to the housing (Itsuki, 30); 
and a second core wire terminal portion (Itsuki, FIG. 4, see notation), which is bent (Itsuki, FIG. 4, see notation) so as to intersect the first core wire terminal portion (Itsuki, FIG. 4, see notation), and the connecting portion (Itsuki, FIG. 4, see notation) is connected to the connected portion (Itsuki, FIG. 4, 64) of the second core wire terminal portion (Itsuki, FIG. 4, see notation).
With respect to Claims 13-20: 
Itsuki in view of Nakai discloses the connector (Itsuki, FIG. 4, 10), wherein the electrical tested portion is formed so as to be fixed through press-fitting to the housing (Itsuki, [0046]-[0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831